Citation Nr: 0816995	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-01 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating greater than 20 
percent for a lumbosacral spine disability. 

2.  Entitlement to an increased rating greater than 10 
percent for a right knee disability. 

3.  Entitlement to an increased rating greater than 10 
percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to June 
2000. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
increased ratings greater than 20 percent for a lumbosacral 
spine disability and greater than 10 percent each for right 
and left knee disabilities. 

In a November 2000 statement, the veteran raised the issue of 
a separate claim for chronic leg numbness and tingling 
sensation on his toes.  As this statement appears to raise 
the issue of a separate rating for neurological impairment of 
the lower extremities as a result of the service-connected 
back disorder, and as this matter is not currently developed 
or certified for appellate review, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the 
lumbosacral spine is manifested by the most limitation of 
motion since 2001 of 75 degrees flexion (with pain past 60 
degrees), 10 degrees extension, 20 degrees lateral flexion, 
and 25 degrees of rotation.  There were no incapacitating 
episodes requiring bed rest and treatment ordered by a 
physician.  The veteran was able to perform all activities of 
daily living and duties of employment but was limited in 
bending and lifting more than 60 pounds. 

2.  The veteran's patellofemoral syndrome with degenerative 
arthritis of the right knee is manifested by limitation of 
motion of zero to 113 degrees with pain.  The veteran wears a 
knee brace for up to eight hours daily but there are no 
clinical observations of dislocated cartilage, subluxation, 
or instability.  The veteran has difficulty in walking on 
uneven surfaces and climbing stairs and uses a knee brace but 
no support devices and is able to perform all occupational 
duties.  

3.  The veteran's patellofemoral syndrome with degenerative 
arthritis of the left knee is manifested by limitation of 
motion of zero to 125 degrees with pain.  The veteran wears a 
knee brace for up to eight hours daily but there are no 
clinical observations of dislocated cartilage, subluxation, 
or instability.  The veteran has difficulty in walking on 
uneven surfaces and climbing stairs and uses a knee brace but 
no support devices and is able to perform all occupational 
duties.  


CONCLUSIONS OF LAW

1. The criteria for an increased rating greater than 20 
percent for a lumbosacral spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 
5238, 5242 (2007). 

2.  The criteria for an increased rating greater than 10 
percent for a right knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5258, 5260, 5261 (2007). 

3.  The criteria for an increased rating greater than 10 
percent for a left knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5258, 5260, 5261 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44. 

In correspondence in July 2003, the RO informed the veteran 
of what evidence was required to substantiate the claims and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The notice did not request all evidence in the 
veteran's possession that pertained to the claims.  The 
notice did indicate that evidence other than medical evidence 
such as lay statements from individuals who observed the 
effects of the disability would be considered.  However, the 
notice did not provide a general description of the medical 
test criteria for the assignment of a rating.  

Thus, the duty to notify was not satisfied prior to the 
initial unfavorable decision.  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  In this case, the RO has sent correspondence to the 
appellant which informs of the criteria required for an 
increased rating, for example, the November 2004 statement of 
the case.  The November 2004 statement of the case provided a 
description of the criteria for evaluating the severity of 
back and knee disabilities.  Based on the notice that has 
been provided to the veteran and his correspondence with VA, 
in which he sets out arguments for increased ratings, a 
reasonable person could be expected to understand what is 
required for increased ratings to be assigned.  In addition, 
the veteran been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond to various notice.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.   

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
several medical examinations and treatment records from the 
military clinic that provides the veteran with primary care.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.
  
The veteran contends that his back and knee disabilities are 
more severe than are contemplated by the current ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. 
Brown, 
7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Lumbosacral Spine Disability 

The RO received the veteran's claim for an increased rating 
in June 2003.  The rating criteria for diseases of the spine 
were amended effective September 26, 2003, after the date of 
claim.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Therefore, 
the Board will evaluate the disability under the old and new 
criteria.  However, amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33,422 (May 23, 2000); see also 
VAOPGCPREC 7-03 (Nov. 19, 2003), 69 Fed. Reg. 25,179 (May 4, 
2004).  

Under the old criteria, limitation of motion of the lumbar 
spine warranted a 20 percent rating if the limitation was 
moderate and a 40 percent if the limitation was severe.  No 
higher rating was available.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  Lumbosacral strain warranted a 20 percent 
rating for symptoms of muscle spasm on extreme forward 
bending, or loss of lateral spine motion in either direction 
in the standing position.  A 40 percent rating was warranted 
for severe symptoms with listing of the whole spine to the 
opposite side, positive Goldthwaites'sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  No higher rating was 
available.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  
As there is no competent medical evidence of vertebra 
fractures or ankylosis of the spine, those criteria are not 
applicable.  38 C.F.R. § 4.71, Diagnostic Codes 5285, 5286, 
5289 (2003).  Pursuant to Diagnostic Code 5293, 
intervertebral disc syndrome was rated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluation of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 20 percent evaluation is 
warranted for incapacitiating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is 
warranted for incapacitiating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months and a 60 percent evaluation for 
incapacitiating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are periods of acute signs and symptoms due to intervertebral 
disc syndrome that require bed rest and treatment prescribed 
by a physician.  As there is no evidence of incapacitating 
episodes the criteria pertaining to intervertebral disc 
syndrome do not apply.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007) .  

Effective September 26, 2003, a lumbosacral spine disability 
is rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  The formula contemplates symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  A 10 percent rating is warranted for 
forward flexion greater than 60 degrees but not greater than 
85 degrees, or a combined range of motion of greater than 120 
degrees but not greater than 235 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine to 30 degrees or less, or with 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted if there is unfavorable ankylosis 
of the entire thoracolumbar spine; and a 100 percent rating 
is warranted if there is unfavorable ankylosis of the entire 
spine.  This rating formula applies to lumbosacral strain, 
spinal stenosis, and degenerative arthritis of the spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Codes 5237, 5238, 5242.

Normal ranges of motion for the thoracolumbar spine are 90 
degrees flexion, and 30 degrees extension, lateral flexion, 
and rotation.  38 C.F.R. § 4.71a, Plate V (2007). 

Traumatic and degenerative arthritis, confirmed by X-ray, 
will be rated on the basis of limitation of motion.  When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.

In June 2001, a VA examiner noted the veteran's reports of 
chronic low back pain, weakness, and fatigability with weekly 
exacerbations initiated by bending or lifting more than 60 
pounds.  The veteran was not otherwise restricted in 
employment or daily activities.  The veteran had no history 
of lumbar surgery and did not use a back brace or support 
devices for mobility.  The examiner noted no edema, swelling 
or tenderness on palpation of the lumbar spine.  Range of 
motion was 90 degrees flexion (pain past 60 degrees), 30 
degrees extension (pain past 15 degrees), 30 degrees 
bidirectional lateral flexion (pain past 20 degrees), and 25 
degrees bilateral rotation (no pain).  X-rays showed 
degenerative disc disease at L4-5.   

A VA outpatient treatment record in August 2002 showed that 
the veteran was receiving on-going treatment and medication 
for joint pain.  In March 2003, a VA pain management clinic 
provider noted that the veteran reported radiating pain and 
some tingling sensation in the left leg.  Records of primary 
care at a military clinic were obtained and included a 
magnetic resonance image that showed some worsening of 
degenerative changes on both sides of the discs at L4-5, 
although the veteran experienced only right side symptoms.  
The provider suggested that epidural steroid injections might 
be helpful.  In April 2003, a VA provider noted that the 
veteran continued to work full time performing engine 
maintenance on Navy small craft without much difficulty and 
functioned at a fairly high level. The provider did note a 
mild gait disturbance.  In May 2003, the veteran received an 
epidural steroid injection as part of an interventional pain 
management program.  The veteran failed to report for 
compensation and pension examinations scheduled in August and 
October 2003. 

In November 2003, a VA examiner noted the veteran's reports 
of continued low back pain radiating to the right leg with 
exacerbations in cold weather and when sitting for extended 
period of time.   During an exacerbation, the veteran 
reported that he was unable to bend and could not sleep on 
his back.  However, he continued to work for the Navy and 
could lift up to 40 pounds.  The single epidural treatment 
provided only temporary relief.  Range of motion was 85 
degrees flexion, 20 degrees extension, and 35 degrees 
bidirectional lateral flexion and rotation with pain at the 
end-point of the flexion.  The combined range of motion was 
245 degrees.  There was no tenderness on palpation, but there 
was evidence of thoracic scoliosis on flexion.  There were no 
muscle spasms or atrophy.  The veteran could bend completely 
to put on shoes.  The examiner noted that it was possible 
that the veteran would experience increased pain and 
decreased range of motion on repetitive use but he could not 
quantify the effect with any degree of certainty.  The 
examiner referred to X-rays and magnetic resonance images 
obtained in April 2003 and noted moderate degenerative disc 
disease and a herniated disc at L4-5.  

In a March 2004 notice of disagreement, the veteran stated 
that he had not been able to run or play basketball since 
service, was unable to sleep for more than four to five hours 
or sit for more than 20 minutes, and had lost four to five 
days at work in order to obtain treatment and to rest at home 
due to back pain.  

In April 2004 and June 2005, a VA orthopedic physician 
reviewed the status of the veteran's back disability, noting 
symptoms similar to that recorded in earlier examinations.  
Range of motion was 90 degrees flexion, 10 degrees extension, 
and 30 degrees lateral motion.  The discomfort was relieved 
with change of position.  On both occasions, the physician 
recommended an exercise program in lieu of surgery.  
Outpatient records through November 2005 showed that the 
veteran continued to use prescribed medication for pain. 

In July 2006, a VA examiner noted the veteran's reports of 
chronic back pain, muscle spasms, tightness, and tingling in 
the right foot after sitting for an extended time.  The 
veteran reported occasional use of a back brace and regular 
use of prescribed pain medication.  However, he used no 
support devices for mobility, could lift up to 60 pounds, and 
could continue his normal occupation.  Range of motion was 75 
degrees flexion, 30 degrees extension, 20 and 25 degrees left 
and right lateral flexion, and 30 degrees bidirectional 
rotation, with pain in all directions except rotation.  The 
combined range of motion was 210 degrees.  The examiner noted 
tenderness on palpation of the lumbar spinal region, but no 
scoliosis, kyphosis, or muscle atrophy or spasms.  The 
examiner diagnosed degenerative lumbar disc disease with 
residual decreased range of motion.  

The veteran's back disability was originally rated under 
Diagnostic Code 5295 in the January 2001 rating decision.  In 
June 2001, the disability was recharacterized as mechanical 
low back pain with degenerative disc disease and the rating 
was increased from 10 percent to 20 percent, pursuant to 
Diagnostic Codes 5295-5293.  In this decision, the Board has 
considered whether increased evaluations are warranted under 
all potentially applicable diagnostic codes.  

The Board concludes that an increased rating greater than 20 
percent for a lumbar spine disability is not warranted under 
either the old or new criteria at any time during the 
pendency of the claim.  The most restrictive ranges of motion 
observed since 2001 are 75 degrees flexion (with pain past 60 
degrees), 10 degrees extension, 20 degrees lateral flexion, 
and 25 degrees of rotation.  When compared to the normal 
range of motion, the symptoms are best described as moderate 
under the old regulations based on the 15 degrees of flexion 
lost (and the showing of pain past 60 degrees), the 20 
degrees of extension lost, the 10 degrees of lateral flexion 
lost, and the 5 degrees of rotation lost.  Severe limitation 
of motion is not shown based on the ranges of motion 
demonstrated by the veteran, even taking into account pain on 
motion.  The veteran has better than half the normal range of 
motion on flexion, lateral flexion, and rotation.  The only 
significant loss of motion is on extension but this alone 
does not more nearly approximate the criteria for a 30 
percent rating pursuant to Diagnostic Code 5292.  Moreover, 
the requirements for a 40 percent rating pursuant to 
Diagnostic Code 5295 are not shown by the evidence of record.  
The spine was not shown to list to the opposite side nor was 
a positive Goldthwaite's sign shown.  Moreover loss of 
lateral motion with osteoarthritic changes was not shown nor 
was narrowing or irregularity of the joint space.  

Under the new regulations, no more than a 20 percent rating 
is warranted as the veteran does not have limitation of 
motion on forward flexion to 30 degrees or less and as 
ankylosis is not shown.  While examiners did note the 
possibility of additional limitation of motion due to 
fatigability and pain even though such additional limitations 
could not be quantified.  Therefore, the Board concludes that 
a 20 percent rating best represents the level of disability.  

A higher rating is not warranted under either the old or new 
regulations because the limitation of motion is not severe 
and because forward flexion is not less than 30 degrees nor 
is there evidence of ankylosis.  The veteran did note that he 
missed several days of work due to his disability, but there 
is no indication that he was incapacitated and required bed 
rest and treatment ordered by a physician.  

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The weight of the credible evidence demonstrates that the 
veteran's current lumbosacral spine disability warrants a 
rating not greater than 20 percent for the entire period 
covered by the appeal.  As the preponderance of the evidence 
is against this claim, the "benefit of the doubt" rule is 
not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Right and Left Knee Disabilities

Disability of the knee may be rated on the basis of 
limitation of motion.  A 
10 percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is warranted when flexion is 
limited to 30 degrees.  A 30 percent rating is warranted when 
flexion is limited to 15 degrees.  There is no higher rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent rating 
is warranted when extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  A 30 percent rating is warranted when extension is 
limited to 20 degrees.  Higher ratings are warranted for 
greater limitation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  The normal range of 
knee motion for VA purposes is from zero degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II 
(2007).

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Recurrent subluxation or instability warrants a 10 percent 
rating if slight, a 20 percent rating if moderate, and a 30 
percent rating if severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

As previously noted, traumatic and degenerative arthritis, 
confirmed by X-ray, will be rated on the basis of limitation 
of motion.  When limitation of motion is noncompensable, a 
rating of 10 percent is for application for each major joint 
affected by the limitation of motion.  Any limitation of 
motion must be confirmed by findings such as swelling muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003.  Genu recurvatum, ankylosis, 
removal of the semilunar cartilage, and impairment of the 
tibia and fibula are not indicated in this case.  Thus, those 
particular criteria do not apply.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5259, 5262, 5263 (2007).

In June 2001, a VA examiner noted the veteran's reports of 
daily bilateral knee pain with cracking, locking, 
instability, and give-way episodes and with pain 
exacerbations once per month lasting two to three days.  The 
veteran had no history of inflammatory arthritis or 
dislocation and never underwent surgery on either knee.  He 
used a metal-reinforced, patella neoprene brace on each knee 
but did not use canes or crutches.  He reported that he could 
perform all required occupational duties in the repair of 
small craft for the Navy but had difficulty climbing ladders.  
The examiner noted that both knees displayed a slight genu 
valgum and tibial torsion that was congenital.  There was 
slight peripatellar tenderness, swelling, and crepitation of 
both knees but no effusion, discoloration, increased warmth, 
or significant laxity.  Both knees had full extension to zero 
degrees and flexion to 165 degrees.  X-rays showed very minor 
spurring in the lateral joint margin of the left knee and an 
ossicle above the tibial eminence and some spurring on the 
patella of the right knee.  The examiner diagnosed bilateral 
patellofemoral syndrome.  

Outpatient VA and military clinic records from August 2002 to 
May 2003 showed that the veteran received on-going joint pain 
management examinations and medications.  

In November 2003, a VA examiner noted the veteran's reports 
of knee buckling whenever he did not use knee braces and 
occasionally when climbing ladders at work.  However, he wore 
the braces eight hours per day and had not experienced any 
falls or inability to perform his other duties at work.   The 
veteran was unable to run and experienced knee pain over the 
patella after walking about 200 feet.  The records show an 
examination only of the right knee for which the range of 
motion was from zero to 140 degrees.  There was no swelling, 
instability, or loss of muscle strength but some crepitation 
and tenderness on palpation. An X-ray obtained in April 2003 
of the right knee showed the same degenerative changes as in 
2001.  The examiner noted that the veteran could ambulate 
without the brace with no abnormal gait and that there was no 
abnormal shoe wear.  In a March 2004 notice of disagreement, 
the veteran stated that he had been wearing new shoes at the 
time of the examination. 

In April 2004, a VA orthopedic physician noted the veteran's 
reports that his knees occasionally swelled and gave-way but 
without locking or catching.  The examiner noted trace 
effusion but no laxity.  Range of motion was from zero to 130 
degrees.  X-rays of the right knee showed a large ossicle 
attached to the area of the anterior cruciate ligament (ACL).  
The examiner diagnosed an old avulsion of the ACL, 
chondromalacia, and possible torn meniscus of the right knee.  
He made no comments or diagnoses of the left knee.  The 
examiner advised the veteran to follow an exercise program 
prior to considering surgical repair.  The same examiner 
noted similar observations, findings, and advice in June 
2005.  In July 2004, the veteran was able to perform a 
satisfactory cardiovascular stress test, exercising for nine 
minutes. 

In July 2006, a VA examiner noted the veteran's reports of 
knee pain, crepitation, and occasional locking and giving-way 
of both knees, right worse than left. The veteran reported 
continued use of knee braces and pain medication.  He also 
reported increased pain in cold weather and increased 
difficulty in walking on uneven ground and in climbing and 
descending stairs.  The examiner noted no muscular atrophy.  
Flexion was from zero degrees to 113 degrees for the right 
knee and zero to 125 degrees for the left knee.  The veteran 
was unable to perform deep knee bends.  The examiner noted no 
effusion into the knee joint bilaterally.  He noted some pain 
but no instability or abnormal motion when pressure was 
applied to the lateral ligaments.  The examiner diagnosed 
bilateral patellofemoral syndrome with moderately severe 
degenerative joint disease of the right knee and mild 
degenerative joint disease of the left knee. 

The veteran is currently assigned 10 percent ratings for each 
knee pursuant to the criteria of Diagnostic Codes 5010-5261. 

The Board concludes that ratings greater than 10 percent for 
both right and left knees are not warranted at any time 
covered by this appeal.  The range of motion on every 
occasion measured by examiners did not meet the criteria for 
a compensable rating.  However, as degenerative arthritis was 
diagnosed and confirmed by X-ray and as painful motion was 
shown, a 10 percent rating is warranted for each knee joint.  
The Board acknowledges the veteran's reports of knee pain and 
episodes of locking and giving-way.  However, there have been 
no clinical observations of dislocated cartilage, effusion 
into the joint, subluxation, or instability by any examiner.  
A higher rating is not warranted because the range of motion 
is not more limiting.  The Board considered whether a higher 
rating is warranted for additional functional loss due to 
pain or fatigability.  However, a VA orthopedic physician 
twice recommended an exercise regimen, and the veteran did 
show the ability to perform exercises as part of a stress 
test.  There has been no recommendation for surgical 
intervention.  With the aid of knee braces, the veteran 
continues to perform full time work involving mechanical 
maintenance on Navy vessels.  Therefore, a higher rating is 
not warranted.   

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The weight of the credible evidence demonstrates that the 
veteran's current right and left knee patellofemoral syndrome 
warrants a rating not greater than 10 percent at any time 
covered by this appeal.  As the preponderance of the evidence 
is against this claim, the "benefit of the doubt" rule is 
not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

1. An increased rating greater than 20 percent for a 
lumbosacral spine disability is denied. 

2.  An increased rating greater than 10 percent for a right 
knee disability is denied.  

3.  An increased rating greater than 10 percent for a left 
knee disability is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


